t c memo united_states tax_court hoyt and sons ranch properties ltd nv shorthorn genetic engineering j v a partner other than the tax_matters_partner petitioner v commissioner of internal revenue respondent docket no filed date montgomery w cobb for petitioner thomas n tomashek and alan ef staines for respondent memorandum opinion dawson judge this case was assigned to special_trial_judge stanley j goldberg pursuant to rule sec_180 sec_181 and sec_183 unless otherwise indicated section references herein are to the internal_revenue_code in effect for the year in issue and rule references are to the tax_court rules_of_practice and procedure the court agrees with and adopts the special trial judge’s opinion which is set forth below opinion of the special_trial_judge goldberg special_trial_judge this matter is before the court on respondent’s motion to dismiss for lack of jurisdiction on the grounds that the petition was not filed within the time prescribed by sec_6226 or b and that the petition was not filed by the tax_matters_partner a notice_partner or a percent group petitioner objects to respondent’s motion and counters that the notice of final_partnership_administrative_adjustment fpaa is invalid or in the alternative the time for filing a petition for redetermination with this court was equitably tolled background respondent determined adjustments to the partnership return of hoyt and sons ranch properties ltd nv ranch properties for its taxable_year as set forth in the fpaa notice ranch properties’ partnership return reflects that the partnership had partners on date respondent sent the fpaa notice by certified mail to tax_matters_partner hoyt and sons ranch properties ltd at post office box orovada nevada orovada address and by certified mail to walter j hoyt iii tax_matters_partner at hc lone pine road burns oregon burns address in prior tax years of ranch properties not at issue before us some of the partners of ranch properties including shorthorn genetic engineering sge j v received fpaa notices from respondent however no other fpaa notices were issued or mailed to any partner of ranch properties other than the tax_matters_partner tmp for tax_year the 90-day period within which the tmp could file a petition for redetermination of partnership adjustments with this court expired on date sec_6226 the subsequent day period within which a partner other than the tmp could file a petition for redetermination of partnership adjustments expired on date sec_6226 sge is a partnership and pass-through-partner of ranch properties sge through its attorney montgomery cobb mr cobb filed a petition_for_readjustment of partnership items as a partner other than the tmp on date according to the schedule_k-1 partner’s share of income credits deductions etc attached to the partnership return sge was a 65-percent profit loss and ownership holder of ranch properties in the fpaa notice respondent determined that the distributive_share and allocation for each of the partners of ranch properties was percent the u s partnership return of income return form_1065 on which this case is based was prepared by walter j hoyt iii mr hoyt according to the return mr hoyt was also the designated tmp for the partnership the burns address and orovada address were listed on the return as the respective addresses of the tmp and the tax_return_preparer by letter to respondent dated date cobb letter mr cobb requested as counsel for all of the hoyt investor partnerships that all notices and correspondence to mr hoyt as tax_matters_partner or as a partner in the investor partnerships be copied to me as partnerships sic counsel if you believe this notice is insufficient for any reason i request that you advise me immediately regardless of any reasons which may be advanced for not copying me on partnerships’ notices and correspondence it is the partnerships’ position that any notice sent to mr hoyt and not copied to me is insufficient and that should any partnership fail to timely respond to such a notice that failure is excused by the irs’s conduct in failing to copy partnerships’ counsel with the notice i have provided to respondent’s counsel an authorization to release information listing the partnerships and other entities as mentioned in the above letter mr cobb submitted an amended tax_information_authorization form authorization form signed by mr hoyt in his capacity as himself general_partner partner and or member of the entities listed on exhibit and on behalf of any entity listed on exhibit in which he has the ability to authorize a release exhibit lists approximately different entities with corresponding employment identification numbers bin at the end of exhibit is the following statement k kxnote there are other partnership entities in which i mr hoyt was not a partner and was only the paid preparer of the partnership return and the two hoyt sons ranch properties partnerships for which i do not have any authority for authorization other than the note above ranch properties is not listed in exhibit or of the authorization form in response to the cobb letter respondent notified mr cobb by letter dated date the following on date you provided with this office a listing of the hoyt farms partnerships which you represent with respect to mr hoyt’s request for copies of partner form sec_906 please note that we have not enclosed a copy of any fpaa certified mailing list with respect to any hoyt farm partnership which is not included on the list or which was deleted from that list if you wish to receive information regarding such entities please provide the appropriate disclosure authorizations or powers of attorney if mr hoyt has failed to provide you with any fpaa’s for which we have enclosed a related certified mailing list please so inform us in writing and we will forward a copy of the relevant fpaa a second letter from respondent to mr cobb was sent on date effectively stating the same information as the date correspondence above the authorization exhibits indicated that ranch properties was not among the partnerships as to which mr hoyt had authority that he could release or delegate to mr cobb as previously stated respondent’s pending motion to dismiss for lack of jurisdiction is based on the grounds that the petition_for_readjustment was not filed within either of the time periods prescribed by sec_6226 and b and that sge was not a notice_partner and thus was not entitled to file the readjustment petition petitioner in its objection to respondent’s motion to dismiss contends it is a notice_partner to which the fpaa should have been provided the fpaa notice mailed to the tmp at the orovada address was never received and therefore invalid and the period for filing sge’s readjustment petition should be equitably tolled due to respondent’s failure to provide proper notice the premise of sge’s third argument is that respondent’s failure to provide the fpaa notice in this case to sge’s counsel mr cobb per the cobb letter invalidates the fpaa discussion the tax treatment of partnership items generally is determined at the partnership level pursuant to the unified_audit and litigation procedures set forth in sec_6221 through tax equity and fiscal responsibility act of tefra publaw_97_248 96_stat_648 87_tc_783 the tefra procedures apply with respect to all taxable years of a partnership beginning after date 87_tc_1279 the tefra procedures apply to the taxable_year of ranch properties this court has previously held that the standard for determining the validity of an fpaa is whether the fpaa provides adequate or minimal notice to the taxpayer of the commissioner’s final_determination of adjustments to the partnership return 95_tc_610 91_tc_1069 89_tc_1 affd without published opinion 853_f2d_928 11th cir furthermore the validity of an fpaa is not contingent upon actual receipt by the tmp or a notice_partner 102_tc_683 see also 92_tc_363 affd without published opinion 899_f2d_1225 9th cir in the motion to dismiss respondent contends that the court does not have jurisdiction to redetermine any items in the fpaa because the petition was not filed within the period specified in sec_6226 or b and on the grounds that sge is not a notice_partner sge argues that the cobb letter combined with the authorization by mr hoyt serves as the notice_group request under sec_6223 alternatively sge argues that the same documents provided additional information which enabled respondent to determine that the fpaa should have been sent to mr cobb directly we disagree with both of sge’s assertions as relevant herein sec_6223 allows a group of partners having an aggregate of percent or more interest in profits of the partnership to request notice of the fpaa a member of the group of partners must be designated as the one to receive notice and such information must be provided to the secretary days prior to the mailing of the fpaa sec_6223 and a flush language as specifically stated in the temporary regulations the request for notice of a 5-percent notice_group must include the following information identity of the partnership by name address and taxpayer_identification_number specific taxable_year for which the notice_group is formed a designated member of the group to receive the notices the name address taxpayer_identification_number and profits interest of each member of the group and signatures of all partners comprising the notice_group sec_301_6223_b_-1t temporary proced admin regs fed reg date as amended in fed reg date and fed reg date sge’s reliance on the authorization signed by mr hoyt is without merit the authorization lacked the necessary information listed above and was for the purpose of authorizing the disclosure of taxpayer information concerning certain of the hoyt farms partnerships not including ranch properties nowhere in the cobb letter the authorization or its exhibit sec_1 and does a group of partners having in the aggregate a 5-percent or greater interest in ranch properties for tax_year request recognition as a notice_group or designate one of its members to receive notices on behalf of such group see sec_301 b - 1t temporary proced admin regs supra to the contrary exhibit states that mr hoyt had no authority for authorization as to the two hoyt and sons ranch properties partnerships to apply such a broad and loose interpretation to these documents as sgehe would have the court do would render the specific sections of the code and regulations useless accordingly because sge failed to meet any of the requirements to request treatment as a notice_group or as a member or designee of such a group it is not treated under sec_6223 e b as entitled to the notice specified in sec_6223 a according to the schedule_k-1 issued in connection with ranch properties’ partnership return sge was a 65-percent profit loss and ownership holder of ranch properties sge does not dispute that its stated_interest in ranch properties is less -- - than percent therefore sge’s only recourse is to belong to a notice_group as noted above sge did not satisfy the statutory or regulatory reguirements and does not belong to a notice_group sge further alleges that daniel smith who according to the schedule_k-1 of the partnership return was a 6-percent profit loss and ownership holder of ranch properties was a notice_partner sec_6223 mr smith is not a party to this action before us and we find sge’s argument irrelevant as to the matter at hand whether or not mr smith was afforded proper notice of the fpaa in issue has no bearing on sge’s objection to respondent’s motion to dismiss for lack of jurisdiction petitioner also argues that the fpaa notice mailed to the orovada address was never received by gary blackburn a partner of sge who is authorized to receive mail at the orovada address therefore the fpaa is invalid the record shows that the fpaa notice was mailed to the orovada address by certified mail on date received on date and subsequently forwarded to hoyt sons fwd portland or on date based upon this evidence we find that respondent properly notified the appropriate party ie the designated tmp at the addresses provided by the partnership on its partnership return see sec_6223 b and c respondent mailed the fpaa to the two addresses shown on ranch properties’ return ina good_faith effort to notify the partners of ranch properties of the partnership adjustments see crowell v commissioner t c pincite respondent is not responsible for mr hoyt’s failure to provide notice or satisfy his obligation under the tefra provisions see sec f vander heide v commissioner tcmemo_1996_74 finally petitioner contends that a duty was created which required respondent to mail copies of the fpaa to each of the partners of ranch properties because respondent had done so in prior years we disagree respondent satisfied the notice requirement of sec_6223 by mailing the fpaa by certified mail to the tmp at the two addresses noted in ranch properties’ tax_return see 91_tc_913 the fact that respondent had sent notices to sge or other partners in prior years is irrelevant see id pincite the receipt of an fpaa by a less than 1-percent interest partner who was not a member of a notice_group does not render the partner a notice_partner because we concluded above that sgeh was neither a notice_partner nor a member of a 5-percent group entitled to notice from respondent of the fpaa it is not necessary to discuss sge’s equitable_tolling argument see id accordingly we shall grant respondent’s motion to dismiss for lack of jurisdiction to reflect the foregoing an order of dismissal for lack of jurisdiction will be entered
